DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Response to Amendment
Claims 1, 3, 18, 23 and 31 have been amended.  Claims 32-34 have been withdrawn from consideration.  Claims 2 and 4 have been previously withdrawn from consideration.  Claims 38 and 39 have been canceled.  Claims 5 and 6 have been previously canceled.  Claims 1, 3, 7-31 and 35-37 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Gattari on 19 July 2022.

The application has been amended as follows: 

In the claims:

Cancel claims 2, 4 and 32-34.


Allowable Subject Matter
Claims 1, 3, 7-31 and 35-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3. 7-31 and 35-37 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses taking multiple images of a specimen test strip at multiple exposures, to represent at least one image that is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations of analyte and at least one image that is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations of analyte, and taking multiple images of the test strip at multiple illumination strengths, wherein at least one image may be captured under a low illumination strength to enhance the details of one or more reaction areas for detecting lower concentrations of analyte and at least one image may be also be captured under a high illumination strength to enhance the details of one or more reaction areas for detecting higher concentrations of analyte.  The prior art does not disclose the limitations “producing an image of the processed sample having a predetermined level of exposure by focusing a camera comprising an aperture at the processed sample and opening the aperture for a period of time sufficient to collect a predetermined amount of light from the processed sample to produce the image; measuring the period of time that the aperture is open to collect the predetermined amount of light; and correlating the period of time with the concentration of the analyte or the total protein in the biological sample.”

The closest prior art being Tsai et al., U.S. Publication No. 2013/0267032 discloses a system and method comprising a computing device with an imaging device to detect a characteristic of an analyte in a specimen sample by imaging a test strip that includes a reaction area and a color calibration area, the color calibration area configured to determine a color of the reaction area after receiving the specimen sample and correlating the color of the reaction area to a value of the characteristic of the analyte.  The method can also comprise capturing at least two images, wherein each image includes a reaction area that is used to determine a color intensity change of the reaction area from the images, and then determine a time difference between when the images were captured to then correlate the color intensity change and the time difference to a value of the characteristic of the analyte.  The color calibration area may also comprise a gray card with a known reflectance to serve as an exposure reference when a computing device captures an image of a specimen test strip.  The method may also include taking multiple images of a specimen test strip at multiple exposures, i.e. at 1/60, 1/30, and 1/15 seconds to represent at least one image that is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations and thereby increasing the sensitivity of these reaction areas and at least one image that is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations, and thereby increasing the sensitivity of these reaction areas.  Further, with an exposure in between the overexposed image and the underexposed image, the details of one or more reaction areas for detecting mid concentrations can increase the sensitivity of these reaction areas.  The method may further include taking multiple images of the test strip at multiple illumination strengths.  Images may be captured at low, mid, and high flash strengths.  The image may be captured under a low illumination strength to enhance the details of one or more reaction areas for detecting lower concentrations, and thereby increasing the sensitivity of these reaction areas. The image may be also be captured under a high illumination strength to enhance the details of one or more reaction areas for detecting higher concentrations, and thereby increasing the sensitivity of these reaction areas.

Cmiel, Vratislav, et al. "Smartphone based point-of-care detector of urine albumin." Optical Diagnostics and Sensing XVI: Toward Point-of-Care Diagnostics. Vol. 9715. International Society for Optics and Photonics, 2016 discloses a system and method that includes a miniature optical adapter for an iPhone with built in optical filters.  The adapter uses the smart-phone flash to generate light and the camera to measure the level of emitted light.  The camera used enables full exposure control which is used for repeatable measurement set-up.  A custom-made application ensures simultaneous LED flash light use with image acquisition with fully controlled camera exposure parameters.  For the measurements, the most effective exposure parameters were set experimentally.

With respect to the independent claim, the claimed limitations “producing an image of the processed sample having a predetermined level of exposure by focusing a camera comprising an aperture at the processed sample and opening the aperture for a period of time sufficient to collect a predetermined amount of light from the processed sample to produce the image; measuring the period of time that the aperture is open to collect the predetermined amount of light; and correlating the period of time with the concentration of the analyte or the total protein in the biological sample” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668